Case 1:21-cv-00323-RLY-DLP Document 33 Filed 08/04/21 Page 1 of 1 PageID #: 118




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF INDIANA
                                 INDIANAPOLIS DIVISION

  BARBARA BOYD and ZACHARY BOYD,                )
                                                )
                       Plaintiff,               )
                                                )    Case No: 1:21-cv-00323-RLY-DLP
  v.                                            )
                                                )    Judge Richard L. Young
  COMENITY BANK,                                )
                                                )
                       Defendant.               )

                                           ORDER

        This matter comes before the Court on the Stipulation of Dismissal, (ECF No. 31),

 between Plaintiffs Barbara Boyd and Zachary Boyd (“Plaintiffs”) and Defendant Comenity

 Bank (“Comenity”). The Court being fully advised in the premises, finds that the Stipulation

 should be granted.

        IT IS THEREFORE ORDERED all Plaintiffs’ individual and putative class claims are

 dismissed without prejudice with leave to reinstate within 30 days from the entry of this

 order. After 30 days, the dismissal of Plaintiffs’ individual claims shall become with

 prejudice, with each party bearing their own costs and expenses.

 SO ORDERED this 4th day of August 2021.




 Service will be made electronically
 on all ECF-registered counsel of
 record via email generated by the
 court’s ECF system.
